DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 23, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed December 28, 2021, with respect to the claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Milner failing to disclose that the illumination and observation take place from the same side, the examiner is unpersuaded.  The examiner agrees that Milner figures 1 and 3b does not show the illumination and observation take place from the same side, however, Milner further discloses an alternative illumination path, see paragraph [0092] and figure 6, where the light from the light source can be redirected resulting in the sample being illuminated from the same side as the observation.  Therefore, there is a teaching in Milner that would have led one of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
 Regarding applicant’s argument centered on Hargis failing to qualify as prior art, the examiner is unpersuaded.  Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because a translation of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  However, if applicant perfects the foreign priority, i.e. files a certified translations of applicant's foreign priority applications and the translations are enabling as to the claims, then Hargis would no longer qualify as prior art and obviate the prior art rejection set forth below.  However until the foreign priority is perfected Hargis continue to qualify as prior art.  Furthermore, Hargis is not used in the current rejections, making the issue moot.
Regarding applicant’s argument centered on the substantially identical devices used in the Ma, Milne and Hargis alone or in combination do not inherently having the first mode depth range of 300 m to 800 m, the examiner is unpersuaded.   It has been held "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original).  The specification, see paragraphs [0019, 0021, 0049 & 0099], and non-patent literature Olympus, Kamphuis and Bashkatov submitted under the IDS of February 14, 2019 indicate that a microscope using polarized light between the 430 nm and 570 nm to illuminate tissue would necessarily have a depth range of 300 m to 800 m.  Indeed in the current remarks page 13 applicant argues:  
The upper limit of 300 μm is realized by the polarization of the light while the lower limit of 800 μm is realized by using wavelengths less than 570 nm.  
Both claims 12 and 18 have steps to polarize the illumination light and limit the illumination light’s wavelength range to 430-570 nm.  Therefore, since the methods in claims 12 and 18 require a necessarily have a depth range of 300 m to 800 m as an inherent property as supported by the specification, non-patent literature of record and applicant’s remarks, see MPEP 2112.
   Regarding applicant’s argument that features in Milner and Ma could not be combined, since Milner figures 1 and 3b show a transmission microscope, the examiner is unpersuaded.  As discussed above Milner further teaches the illumination light path can be modified to achieve the illumination and observation take place from the same side.  Further, in the rejection below Ma is modified by Milner.  The modification is to the light source.  The light source and reasons to modify the light sources have no particular relevance to the microscope being a transmitting type or a reflection type, i.e. a complete restructuring, as argued by applicant, would not be necessary to modify the illumination source.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” and in addition it has been further held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.
Regarding applicant’s argument centered on Hargis teaching away from Ma, the examiner is unpersuaded.  it has been held that non-preferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2123).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).
Applicant argues: 
Paragraph [0061] of US 2018/0180865 A1 states that ordinary illumination light shall be used. In the context of a surgical microscope, such ordinary illumination light is white light, i.e., light with a broad spectral range including the red, the green and blue spectral range. Limiting the spectral range of the microscope disclosed in US 2018/0180865 Al to a narrow wavelength range which is not white light as it is stated by the examiner to be obvious with reference to the teaching of Hargis would contradict using white light illumination. As a consequence, a person of ordinary skill in the art would not have applied the teaching of Hargis to the teaching of Ma.
Firstly, the examiner is not relying on the source discussed in Ma paragraph [0061] the examiner is looking to the source disclosed in paragraph [0074] which is a source emitting between 500 nm and 550 nm and is not a white light source.  Further Hargis teaches many configuration for its light source including filtering several individual sources with a filter to have a notch source, see paragraphs [0013-17], discusses a variety of possible illumination systems including multiple individual source and limiting the wavelength from said sources and paragraph [0158] discloses using a light source with blue, green and red light (similar to instant application paragraph [0033-36] describing elected Species A) and filtering light by using a filter.  Specifically addressing the allegations of “teaching away” – in this case, the examiner finds neither discrediting of the combination, nor destruction of the reference because the combination as set forth is within the embodiments of the same reference and do not discredit or render inoperative other embodiments.  Specifically, in this case one could generate green light as .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 12 and 18 “the method comprising: limiting a visualization of the object region in a first mode to a depth in a range between 300 m to 800 m by: …” has clarity issues.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).   It is unclear if “limiting a visualization of the object region in a first mode to a depth in a range between 300 m to 800 m” is a step in the method or a result/benefit/statement of intention of the method.  In light of the specification, see paragraphs [0019, 0021, 0049 & 0099] the examiner assumes the latter.  Indeed in the current remarks page 13 applicant states:  “The upper limit of 300 μm is realized by the polarization of the light while the lower limit of 800 μm is realized by using wavelengths less than 570 nm.”  Both claims 12 and 18 have steps to polarize the illumination light and limit the illumination light’s wavelength range to 430-570 nm.  Thus, since this is not a part of the claimed method, per se, but a result/benefit/statement of intention of the method and the as long as the other limitations of the 
Further regarding claims 12 and 18 “limiting a visualization of the object region in a first mode to a depth in a range between 300 m to 800 m” has clarity issues.  It is unclear if the depth is achievable for any material in the object region of for a particular set of materials in the object region.  Further, it is unclear if the depth is a depth of focus or a penetration depth.  In light of the specification it is clear that the penetration depth of tissue is meant.  For purposes of examination the examiner will use “limiting a visualization of a tissue in the object region in a first mode to a penetration depth in a range between 300 m to 800 m”.
Further regarding claim 12 “illumination light emitted by a light source including individual light sources … the illumination light … has a first wavelength range between 430 nm and 570 nm, and wherein wavelengths in a second wavelength range between 570 nm and 750 nm are removed from a spectrum of the illumination light by switching an individual light source of the light source off” has clarity issues.  While it is clear that there are multiple light sources and one may infer that one or more sources emit light in a wavelength range between 430 nm and 570 nm is required it is unclear if the method requires said “individual light source” (singular) to emit light over entire range of 570-750 nm only or over part of the range of 570-750 nm or if more than then one source that emits in the range of 570-750 nm that only one source is turned off or if there is no source emitting in the range of 570-750 nm that the limitation is inherently met or if one of the sources is a white light source (in combination with other sources) and is turned off.  Species A, the elected species, disclosed by applicant, see paragraphs [0033-36] teaches a first red light source emitting between 600 nm and 640 nm, a green second light source emitting between 500 nm and 570 nm, and a third blue light source emitting between 430 nm and 480 nm and a first mode being achieved by turning off the first red light source, i.e. removing illumination light between 600 nm and 640 nm.  To clarify the claims and to avoid any new emitting light in different wavelength ranges … the illumination light … has a first wavelength range between 430 nm and 570 nm emitted by one or more of the individual light sources, and wherein wavelengths in a second wavelength range between 570 nm and 750 nm are removed from a spectrum of the illumination light by switching one or more of the individual light sources emitting in the wavelength range between 570 nm and 750 nm 
Further regarding claim 18 “providing an illumination device including a light source emitting illumination light … a wavelength of the illumination light is in a first wavelength region within an absorption spectrum of hemoglobin and below 570 nm, and wherein wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light by switching an individual light source of the light source off” has similar issues as claim 12 as set forth above.  Using similar reasoning the examiner respectfully suggests and for purposes of examination will use “providing an illumination device including a light source emitting illumination light including individual light sources emitting light in different wavelength ranges … a wavelength of the illumination light is in a first wavelength region within an absorption spectrum of hemoglobin and below 570 nm emitted by one or more of the individual light sources, and wherein wavelengths in a range between 570 nm and 750 nm are removed from a spectrum of the illumination light by switching one or more of the individual light sources emitting in the wavelength range between 570 nm and 750 nm 
Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 12 and therefore have the same deficiencies.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 18 and therefore has the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Milner US Patent Application Publication 2016/0154229, of record.
Regarding claim 12 Milner discloses a method for visualizing an object region with a surgical microscope (title see figures 1 & 3b), the method comprising: limiting a visualization of a tissue in the object region in a first mode to a penetration depth in a range between 300 m to 800 m (inherent benefit/result of a method fulfilling the following limitations as set forth above) by: coupling a first polarizer into an illumination beam path (e.g. polarizer 120 & 310); orienting the first polarizer in a first direction (see figure 3a axis noted in polarizer 220) to polarize an illumination light (axiomatic) emitted by a light source (e.g. variable wavelength light source 110 & 302) including individual light sources emitting light in different wavelength ranges (paragraph [0059] notes the variable wavelength light source is capable of producing light having a wavelength from between 350-800 nm and paragraph [0060] “Variable wavelength light sources that may be used include … discrete emission wavelength emitting light sources that are switched or tuned over time … an exemplary embodiment would be a rapidly tunable laser or light source composed of multiple diode laser elements that are combined”); illuminating the object region in an object plane (e.g. specimen 140 & 340) with the illumination light (axiomatic) in the first mode, wherein the illumination light is polarized in a first orientation (see figures) inter alia paragraph [0060] particularly “discrete emission wavelength emitting light sources that are switched” and during the ‘first mode’ scanning portion would mean that sources greater than 570nm would be turned off); coupling a second polarizer (e.g. 160 & 360) into an observation beam path (see figures 1 & 3b); orienting the second polarizer (e.g. 160 & 360) to have the second orientation at the angle between 80° and 100° relative to the first orientation (see figure 3a axis noted in polarizer 260); and observing the illuminated object region with an observation device (e.g. detector & 362) through the observation beam path (see figures 1 & 3b).
Milner’s embodiments in figures 1 and 3b do not disclose where illuminating the object region and observing the illuminated object region both take place from a same side of the object.
Milner further teaches an alternative illumination path, see paragraph [0092] and figure 6, where the light from the light source can be redirected resulting in the sample being illuminated from the same side as the observation.  Thus, there is a teaching in Milner that would have led one of ordinary skill to modify the microscope seen in figures 1 and 3b to have the illumination and observation take place from the same side to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the embodiments seen in figures 1 and 3a of Milner to have the illuminating the object region and observing the illuminated 
Regarding claim 14 Milner discloses the method as claimed in claim 12, as set forth above.  Milner further discloses wherein, in the first mode, an intensity of the illumination light in the first wavelength range between 430 nm to 570 nm is larger than the intensity in the remaining wavelength ranges by at least a factor of 5 (implicit for the scanning of a variable wavelength light source as set forth above when it is scanning between 430-570nm, i.e. in the first mode).
Regarding claim 15 Milner discloses the method as claimed in claim 14, as set forth above.  Milner further discloses wherein, in the first mode, the light source emits the illumination light only in the first wavelength range between 430 nm and 570 nm (inherent given the scanning source only outputs a spectral width of 5 nm).
Regarding claim 18 Milner discloses a method for visualizing an object region (title see figures 1 & 3b), the method comprising: providing an illumination device (e.g. variable wavelength light source 110 & 302) including a light source emitting illumination light including individual light sources emitting light in different wavelength ranges (paragraphs [0059-60]) to propagate along an illumination beam path (see figures 1 & 3b) and to illuminate an object region including an object plane (e.g. 140 & 340) and a first polarizer configured to be coupled into the illumination beam path (e.g. 120 & 310); limiting a visualization of a tissue in the object region in a first mode to a penetration depth in a range between 300 m to 800 m by (inherent benefit/result of a method fulfilling the following limitations as set forth above): coupling the first polarizer into the illumination beam path and orienting the first polarizer in a first orientation to polarize the illumination light (see figure 3a axis noted in 220); illuminating, in a first mode, the object region in the object plane with the illumination light polarized in the first orientation  off (inter alia paragraph [0060] particularly “discrete emission wavelength emitting light sources that are switched” and during the ‘first mode’ scanning portion would mean that sources greater than 570nm would be turned off); coupling a second polarizer (e.g. 160 & 360) having a second orientation at an angle between 80° and 100° relative to the first orientation into an observation beam path of an observation apparatus (see figure 3a axis noted in polarizer 260); imaging the object region into an observation plane along the observation beam path (abstract); and observing the object region imaged into the observation plane with the observation apparatus (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02; in this case using a microscope to observe a sample would be normal and usual). 
Milner’s embodiments in figures 1 and 3b do not disclose where illuminating the object region and observing the illuminated object region both take place from a same side of the object.
Milner further teaches an alternative illumination path, see paragraph [0092] and figure 6, where the light from the light source can be redirected resulting in the sample being illuminated from the same side as the observation.  Thus, there is a teaching in Milner that would have led one of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the embodiments seen in figures 1 and 3a of Milner to have the illuminating the object region and observing the illuminated object region both take place from a same side of the object as further taught by Milner since there is a further teaching in Milner that would have led one of ordinary skill to modify the microscope seen in figures 1 and 3b to have the illumination and observation take place from the same side thereby arriving at the claimed invention.
Regarding claim 19 Milner discloses the method as claimed in claim 18, as set forth above.  Milner further discloses wherein, in the first mode, an intensity of the illumination light in the wavelength range above 570 nm is lower than the intensity in the remaining wavelength ranges by at least a factor of 5 (implicit for the scanning of a variable wavelength light source as set forth above when it is scanning between 430-570nm, i.e. in the first mode).

Insofar as they are understood claims 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma US Patent Application Publication 2018/0180865, of record, in view of Ravkin US Patent Application Publication 2007/0211460.
Regarding claim 12 Ma discloses a method for visualizing an object region with a surgical microscope (title see figure 8), the method comprising: limiting a visualization of a tissue in the object region in a first mode to a penetration depth in a range between 300 m to 800 m (inherent benefit/result of a method fulfilling the following limitations as set forth above further paragraphs [0027 & 0072-74] “blood observation mode”) by: coupling a first polarizer (e.g. first polarizer 83) into an illumination beam path (see figure 8); orienting the first polarizer in a first direction to polarize an inter alia paragraph [0061] “the first and second polarizers may be configured to be adjustable relative to each other, and it will suffice that they intersect with each other without having to be exactly perpendicular to each other”); and observing the illuminated object region with an observation device through the observation beam path (paragraph [0044, 0060 & 0063-64] “human eye, other image receiving means, an observation instrument such as a camera” e.g. 96), where illuminating the object region and observing the illuminated object region both take place from a same side of the object (see figure 8).
Ma discloses switching between various working modes (title) which have different light source requirements, which are general achieved by using filters (paragraph [0032]).  Regarding the light source used in Ma’s blood observation mode (i.e. first mode) Ma paragraph [0074] discusses two possibilities to provide green light (i.e. the required wavelengths) of using a broad spectrum source in combination with a green filter or using a green source, e.g. a green LED directly; and paragraphs [0077-78] note various modifications can be made without departing from the spirit of the invention.

Applicant states that determining the wavelength by switching individual colored light sources is to dispense with a filter, reduce size and cost (instant application paragraph [0034]).
Ravkin teaches methods of illuminating a specimen in microscopy (paragraph [0005]) using a source with multiple colored LEDs (paragraph [0029 & 0034] e.g. figure 7 light engine 40 including red LED 41, green LED 42 & blue LED 43 & figure 12 with an RGB OLED stack) and the wavelength can be changed by switching like colored LEDs on-off simultaneously (paragraph [0101]).  One would be motivated to use this light source in Ma’s microscope over a broad spectrum/filter combination and/or a green LED alone since the green LED alone would not enable the other modes to be used and the broad spectrum/filter combination since the elimination of the filter improves image quality and reduces extra components (paragraph [0118]), high spatial uniformity (paragraph [0029]), provides fast switching of wavelengths (paragraph [0028]) and is compact and cost-effective (paragraph [0026]), addressing applicant’s stated problems.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light source providing light in the range of 430-570nm in the first mode of the method as disclosed by Ma be from a source having multiple individual sources where the individual sources outside of the desired range are turned off as taught by Ravkin for the purpose of improving image quality, reducing the number of components, high spatial uniformity, provides fast switching of wavelengths, and is compact and cost-effective, thereby addressing applicant’s stated problems.
Regarding claim 14 Ma discloses the method as claimed in claim 12, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the first wavelength 
Regarding claim 15 Ma discloses the method as claimed in claim 14, as set forth above.  Ma further discloses wherein, in the first mode, the light source emits the illumination light only in the first wavelength range between 430 nm and 570 nm (inherent since the other wavelengths are not emitted).
Regarding claim 18 Ma discloses a method for visualizing an object region (title see figure 8), the method comprising: providing an illumination device including a light source emitting illumination light (e.g. 81) to propagate along an illumination beam path (see figure 8) and to illuminate an object region including an object plane (e.g. 89) and a first polarizer (e.g. 83) configured to be coupled into the illumination beam path (see figure 8); limiting a visualization of a tissue in the object region in a first mode to a penetration depth in a range between 300 m to 800 m (inherent benefit/result of a method fulfilling the following limitations as set forth above further paragraphs [0027 & 0072-74] “blood observation mode”) by: coupling the first polarizer into the illumination beam path (as set forth above) and orienting the first polarizer in a first orientation to polarize the illumination light (axiomatic); illuminating, in a first mode, the object region in the object plane with the illumination light polarized in the first orientation (see figure 8), wherein a wavelength of the illumination light is in a first wavelength region within an absorption spectrum of hemoglobin and below 570 nm emitted by one or more of the individual light sources (paragraph [0074] discusses using green light, particularly between 500and 550nm); coupling a second polarizer (e.g. 92) having a second orientation at an angle between 80° and 100° relative to the first orientation into an observation beam path of an observation apparatus (inter alia paragraph [0061]); imaging the object region into an observation plane along the observation beam path (e.g. via 96); and observing the object region imaged into the observation plane with the observation apparatus (see figure 8), where illuminating the object region and observing the illuminated object region both take place from a same side of the object (see figure 8).

Ravkin teaches methods of illuminating a specimen in microscopy (paragraph [0005]) using a source with multiple colored LEDs (paragraph [0029 & 0034] e.g. figure 7 light engine 40 including red LED 41, green LED 42 & blue LED 43 & figure 12 with an RGB OLED stack) and the wavelength can be changed by switching like colored LEDs on-off simultaneously (paragraph [0101]).  One would be motivated to use this light source in Ma’s microscope over a broad spectrum/filter combination and/or a green LED alone since the green LED alone would not enable the other modes to be used and the broad spectrum/filter combination since the elimination of the filter improves image quality and reduces extra components (paragraph [0118]), high spatial uniformity (paragraph [0029]), provides fast switching of wavelengths (paragraph [0028]) and is compact and cost-effective (paragraph [0026]), addressing applicant’s stated problems.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light source providing light in the range of 430-570nm in the first mode of the method as disclosed by Ma be from a source having multiple individual sources where the individual sources outside of the desired range are turned off as taught by Ravkin for the purpose of improving image quality, reducing the number of components, high spatial uniformity, provides fast switching of wavelengths, and is compact and cost-effective, thereby addressing applicant’s stated problems.
Regarding claim 19 Ma discloses the method as claimed in claim 18, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the wavelength range above 570 nm is lower than the intensity in the remaining wavelength ranges by at least a factor of 5 (inherent since the other wavelengths are not emitted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alfano et al. US Patent Application Publication 2008/0132794, of record; in regards to a dermatoscope (a microscope that can be used in skin surgery) for visualizing tissue with a two polarizers and light source that can be a white light/filter combination or the color LEDs (red, green & blue) that may be switched to choose the illuminated light colors notes the various penetration depth of the different colored light.
Tsutsui et al. US Patent Application Publication 2008/0106787, of record; in regards to a microscope illuminator comprising multiple light sources in different wavelength ranges to supply light in a desired wavelength region.
Dowaki US Patent Application Publication 2021/0294085; in regards to a microscope with an illuminator comprising multiple light sources in different wavelength ranges to supply light in a desired wavelength region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George G. King/Primary Examiner, Art Unit 2872                                                          February 4, 2022